DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed November 18, 2020 has been entered. Claims 1-9, 11-12, 14-15, 17-18, 20-22, 24 and 26 are pending. Claims 15, 17-18, 20-22, 24 and 26 are withdrawn as being directed towards a non-elected invention. No claim amendments have been made. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over von Hasseln (US 2013/0034633 A1; Feb. 7, 2013) in view of Yang et al. (US Patent No. 6,280,785 B1; August 28, 2001).
Regarding claim 1, Hasseln discloses a method for producing a 3D food product comprising introducing a first food product into a plurality of voxels, or volume elements, introducing a second food product into a plurality of second voxels, or second volume elements, that are separate from the first voxels, wherein the first food product is different from the second as the second can include flavors and coloring agents, and further curing (corresponding to applicant’s solidifying and stabilizing) the food product voxels (See Figures; [0066]-[0071]; [0084]-[0093], [0103], [0115]-[0121]).
With respect to at least part of the second voxels being completely surrounded by the first voxels, Hasseln discloses that each layer can have multiple different flavors, colors, and textures and therefore Hasseln discloses that each layer can have multiple different food products (e.g one of a different flavor, one of a different color, and one of 
While Hasseln discloses introducing two different food products into different volume elements, Hasseln discloses that the second food product comprising the binders, flavors, and colors is introduced into a volume element that is already occupied with the first food product as the first food product defines a layer and the second food product provides contrast within the layer. The instant claim requires that the second volume element is unoccupied. 
However, it would have been obvious to one of ordinary skill in the art to have the binders, flavors and coloring agents mixed with the food material to make a second food product before depositing so that the food material being deposited is different than the first food product and is further deposited into an unoccupied volume element. 
Such methodology is known in the art as taught by Yang. Yang discloses a method of fabricating 3D food products and further teaches than only a portion of a layer of food is deposited followed by depositing another portion of the layer with a different food composition, e.g. different color, wherein the color is mixed to form the different food composition before depositing (See Fig 1 and Fig 5). As Yang discloses that it is known in the art to mix the color and make a second food composition prior to depositing, it would have been obvious to one of ordinary skill in the art to apply such 
 This would eliminate the need the come back and refill the volume elements with additional ingredients, e.g. the color, and therefore only require one filling step in Hasseln. Adding the color, binder or flavor, to the food composition of Hasseln followed by filling into an unoccupied voxel is merely an obvious variant over the method of Hasseln. Hasseln is direct towards producing a 3D food product having different colors and flavors within, which is the same as the instant invention and therefore adding a different food product to an unoccupied voxel is obvious over the prior art. 
The examiner notes that step (c) is an optional step and therefore not required. 
Regarding claim 2, as stated above, Hasseln discloses that each layer can have multiple different flavors, colors, and textures and therefore Hasseln discloses that each layer can have multiple different food products (e.g one of a different flavor, one of a different color, and one of a different texture). The exact location of the each different food product in each voxel is dependent on the type of food product being made. It would have been obvious to one of ordinary skill in the art to have at least 50% of the second voxels completely surrounded by the first voxels. Varying the location of each food product is an obvious variant over Hasseln in order to result in a desired taste, look, and texture of the final product. 
Regarding claim 3, the examiner notes that the instantly claimed range includes 0 as smaller than 30 mm2 includes zero and therefore the second volume elements do not have to be present.

Furthermore, it would have been obvious to one of ordinary skill in the art to vary the size of the second volume element depending on the desired look of the 3D food product. If the second volume element comprises a different colored food product, then the smaller the volume element, the less dominant that color is present within the 3D food product. 
As stated in MPEP 2144.04: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In the instant case, the size of the second volume element does not change the method of producing a 3D food product and is therefore an obvious variant over the prior art absent a showing otherwise. 
Regarding claim 4, Hasseln discloses that the curing step, or applicant’s solidifying and stabilizing step, comprises thermal energy, or heating ([0117]-[0121]).
	Regarding claims 5-7, Hasseln discloses depositing each food component into its respective voxel similar to applicant and further curing the food product to solidify and stabilize it. 

The claims do not recite any specific processing conditions for the solidification step, nor do they recite any specific food ingredients, which are all known to affect the solidification process. 
As the prior art discloses the method as described above and teaches using the same food components as claimed, the solidification and/or stabilization being at least partially due to the claimed factors is not given patentable weight absent a showing otherwise as the prior art teaches the solidification step as claimed. 
Regarding claim 8, Hasseln discloses that the voxels comprise food products and are arranged in layers ([0023]; See Figures).
Regarding claim 9, Hasseln further teaches that a third food product can be introduced into a plurality of third voxels that are different from the first and second as Hasseln discloses that each layer can have multiple different flavors, colors, and textures and therefore Hasseln discloses that each layer can have multiple different 
	Regarding claim 11, as stated above, Hasseln discloses that each voxel can have a different texture and food product, wherein the food product in each voxel is depending on the final product being made. Hasseln discloses that the food products can have liquid ingredients ([0098]-[0101]) and the texture can be different, such as granular or smooth ([0084]). 
	While Hasseln fails to specifically disclose that the first or second food product component is liquid or gas in part of the first or second voxels after the curing process, it would have been obvious depending on the type of food product used and the desired texture. Hasseln clearly discloses that multiple textures are known and therefore the exact state of each food product component after the curing process is dependent on the length of curing as well as the type and amount of ingredients present. It is well within the ordinary skill to vary the type of food product or not heat the final product as long to result in a food product that is partly liquid or gas. 
Regarding claims 12 and 14, as stated above, Hasseln further teaches that a third food product can be introduced into a plurality of third voxels that are different from the first and second as Hasseln discloses that each layer can have multiple different flavors, colors, and textures and therefore Hasseln discloses that each layer can have multiple different food products (e.g one of a different flavor, one of a different color, and one of a different texture) (See Figures; [0066]-[0071]; [0084]-[0093], [0103], [0115]-[0121]).

	 
Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 7-11 that the system of the prior art would not be capable of filling a second voxel with a different food element. 
This is not found persuasive as the claims are directed towards a method and not an apparatus. The combined method of the prior art renders obvious the claimed invention. There is nothing unexpected regarding adding a different food composition to a second volume element to result in a 3D food product as taught by both Hasseln and Yang. 
Applicant’s arguments against the change in order of processing steps are moot as such interpretation has been removed. Adding the color, binder or flavor, to the food composition of Hasseln followed by filling into an unoccupied voxel is merely an obvious variant over the method of Hasseln. Hasseln is direct towards producing a 3D food product having different colors and flavors within, which is the same as the instant invention and therefore adding a different food product to an unoccupied voxel is obvious over the prior art. 
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In the instant case, the size of the second volume element does not change the method of producing a 3D food product and is therefore an obvious variant over the prior art absent a showing otherwise. 
Applicant’s arguments on pages 12-13 with respect to claims 5-7 are not found persuasive. With respect to the solidification and/or stabilization being “at least partially due” to the factors recited in claimed 5-7, the examiner notes that such limitations are inherently present as the prior art teaches the solidification and/or stabilization. 
The claims do not recite any specific processing conditions for the solidification step, nor do they recite any specific food ingredients, which are all known to affect the solidification process. 
As the prior art discloses the method as described above and teaches using the same food components as claimed, the solidification and/or stabilization being at least partially due to the claimed factors is not given patentable weight absent a showing otherwise as the prior art teaches the solidification step as claimed. 
Applicant’s arguments on pages 13-14 with respect to claim 11 are not found persuasive. Hasseln discloses that each voxel can have a different texture and food product, wherein the food product in each voxel is depending on the final product being made. Hasseln discloses that the food products can have liquid ingredients ([0098]-[0101]) and the texture can be different, such as granular or smooth ([0084]). 
Further, depending on the processing conditions in the solidification step, which are not claimed, it is well within the ordinary skill in the art to vary the processing conditions to result in a desired final product form. Hasseln clearly disclsoes using liquid ingredients and therefore one of ordinary skill in the art can easily vary the process conditions to result in at least part of the first or second food product being in liquid form. 
For the reasons stated above, applicant’s arguments are not found persuasive and a 103 rejection is maintained. 




Conclusion
No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.